Citation Nr: 1814766	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory system disorder, to include asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION

The Veteran served in the U.S. Army from February 1953 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran filed a notice of disagreement (NOD) with this decision in March 2015, and perfected a timely appeal of this claim in May 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that his respiratory disorder, namely his claimed asbestosis, is related to his period of service, and specifically to his exposure to asbestos in service.  In statements dated in April and June 2013, the Veteran asserted that he served in the Korean War, and his military occupational specialty (MOS) was that of combat engineer platoon.  He maintains that while serving aboard the USS Haas and the USS General M.C. Miggs, he slept on the top bunk of his cabin which was directly underneath the asbestos wrapped piping, as and such, he had exposure to the dust and fibers from the asbestos lined piping.  He also stated that during his service he was in charge of changing "the green/brown camouflage netting to winter colors" and the only white material they had were rolls of asbestos.  According to the Veteran, he was tasked with cutting the rolls of asbestos into narrow strips and weaving it into the netting to provide winter camouflage.  

Following his April 2013 claim for service connection, a review of the claims folder indicates that the VA attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC), but was unable to secure these records.  The March 2014 response to the November 2013 Request for Information under Personnel Information Exchange System (PIES) showed that the Veteran's service treatment records and service personnel records were fire-related and could not be reconstructed.  In an April 2014 letter, the AOJ informed the Veteran that due to a fire at the NPRC in 1973, many military records were damaged or destroyed to the point that they could not be reconstructed. The Veteran was informed that his records may have been destroyed in a fire on that date.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  To help assist the Veteran in reconstructing his medical records, the AOJ provided the Veteran with a VA NA Form 13055 and asked that he identify the name of the organization or unit he served in during his period of active duty, as well as his dates of treatment.  It does not appear that the Veteran completed this form.  In a May 2014 statement, the Veteran indicated that he did not wish to have his service treatment records reconstructed as there were no complaints of asbestosis in these records.  Review of the available service treatment records is absent any complaints of, or treatment for, asbestosis and/or any symptoms of a respiratory disorder.  

VA treatment records dated as early as September 1995 reflect that the Veteran was seen for follow-up treatment for his chronic obstructive pulmonary disease (COPD) secondary to his asbestosis.  However this assessment does not appear to be based on, or supported by, the diagnostic test findings.  Indeed, a September 1996 chest x-ray revealed no active pulmonary pathology or any cardiac enlargement.  A July 2008 treatment report from the Veteran's private treatment provider, A.R., reflects an impression of asbestosis by history.  Upon reviewing all of the Veteran's diagnostic test findings, Dr. R. noted that a June 2008 computer tomography (CT) of the chest revealed subsegmental atelectasis with trace bilateral pleural effusion as well as a right upper quadrant mass in the abdomen.  The Veteran also underwent a CT of the chest in September 2009, the findings of which were negative for evidence of chronic interstitial lung disease suggestive of asbestosis.  Results of the September 2009 CT of the thorax were also absent any evidence of asbestosis or asbestos-related pleural disease.  

VA treatment records dated from 2009 to 2016 reflect an ongoing assessment of asbestosis.  However, these appear to also be based on the Veteran's reported history rather than on any diagnostic test findings.  In his May 2016 substantive appeal, the Veteran stated during the 1980s, he along with many steelworkers were checked and evaluated for asbestosis at the Mayfield Center and the x-ray findings were interpreted and reflected signs of asbestos in his lungs.  He also indicated that he was hospitalized and underwent pulmonary testing in 1983.  

The only records associated with the Veteran's claim and dated in the 1980s are VA treatment records.  As such, the Veteran's claim must be remanded in order for the AOJ to attempt to retrieve these specified private treatment records, as well as any ongoing  VA medical records.  38 U.S.C. § 5103A(c) (2012).  

Also, following the April 2016 Statement of the Case (SOC), the Veteran's updated VA treatment records, dated from December 2016 to January 2018, have been retrieved and associated with his claims file.  These records also reflect an ongoing medical history of asbestosis.  In addition, VA treatment records dated in July 2017 reflect that the Veteran was diagnosed with having "asbestosis, CKD (baseline ~1.4)."  In light of these medical findings, the Board finds that this additional evidence is pertinent to the Veteran's claim, and unfortunately, the AOJ did not issue an SSOC in response to all the medical records submitted following the April 2016 SOC.  If the AOJ did issue an SSOC, it has not been associated with the electronic claims file.  As such, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ an opportunity to review this evidence, readjudicate the Veteran's claim, and issue the Veteran a SSOC which addresses all the additional medical evidence associated with the claim following the April 2016 SOC.  See 38 C.F.R. § 19.31 (b)(1), 19.37 (2017).

Also, as this claim is being remanded, and given that the record is currently unclear as to whether the Veteran has a clear diagnosis of asbestosis, the AOJ should also schedule the Veteran for a VA respiratory examination to determine whether he has a definite diagnosis of asbestosis, and if so, whether his claimed asbestosis is etiologically related to his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran and request that he identify all non-VA health care providers that have treated or evaluated him since service for his claimed asbestosis on appeal, to include the private treatment facilities he received treatment at in the 1980s (Mayfield Center) and the hospital he was admitted to in 1983.  Once this information has been obtained, retrieve these records.  This should also include any updated treatment records from the Cleveland VA medical Center, or any VA facility, dated from January 2018 to the present time.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his low back disorder.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  Once these records have been retrieved, schedule the Veteran for a VA respiratory examination with an appropriate VA physician to determine the nature and etiology of his respiratory disorder.  The entire paperless claims file must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary, to include pulmonary function tests (PFTs), chest x-rays, and CT scan, by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service. 

Following a review of the record and an examination of the Veteran, the examiner must then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's asbestosis had its clinical onset in service or is otherwise related to the Veteran's military service, to include his reported asbestos exposure.  If the examiner finds that the Veteran's disability is not related to his service, then he/she must provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




